      Case 2:19-cv-14778-JTM-DPC Document 99 Filed 03/11/21 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 JAQUETTA SHAW                                  *                  CIVIL ACTION

 VERSUS                                         *                  NO. 19-14778

 CIOX HEALTH LLC                                *                  SECTION “H” (2)

                                   ORDER AND REASONS

       Before me is Defendant’s Motion to Set Attorneys’ Fees (ECF No. 93) incurred in filing a

Motion to Compel (ECF No. 46), which this Court granted as unopposed on November 12, 2020.

ECF No. 53. This motion was scheduled for submission on March 10, 2021. ECF No. 93-3. As

of this date, Plaintiff has not filed an Opposition Memorandum, and the deadline for same expired

on March 2, 2021. See E.D. La. LR 7.5.

       Having considered the record, the written submissions of counsel, the lack of an Opposition

Memorandum, and the applicable law, IT IS ORDERED that Defendant’s motion is GRANTED

IN PART AND DENIED IN PART as follows.

I.     FACTUAL BACKGROUND

       Plaintiff filed suit alleging race and color discrimination in violation of Title VII and 42

U.S.C. § 1981 based on her alleged denial of a wage increase and termination. ECF No. 1, at 3,

7–8. In response to Defendant’s Rule 12(b)(6) motion, Judge Milazzo dismissed Plaintiff’s Title

VII claims for color discrimination and her Title VII claims for race and color discrimination based

on the denial of a wage increase, leaving for resolution her Title VII and § 1981 claims for race

discrimination related to her termination and § 1981 claim related to her denial of wage increase.

ECF No. 17.

       On October 21, 2020, Defendant filed a Motion to Compel seeking an Order compelling

Plaintiff to respond to its First Set of Interrogatories and Requests for Production of Documents,

                                                 1
        Case 2:19-cv-14778-JTM-DPC Document 99 Filed 03/11/21 Page 2 of 5




which were propounded on September 10, 2020. ECF No. 46-1, at 1. Plaintiff failed to file any

Opposition to the Motion and this Court granted the motion on November 12, 2020. ECF No. 53.

Defendant has now filed a Motion to Set Attorneys’ Fees, seeking $1,767.00 in fees incurred in

filing the Motion to Compel. ECF No. 93. Plaintiff failed to file any Opposition Memorandum.

II.      STANDARD OF REVIEW

         If a motion to compel is granted, Rule 37(a) allows the court to award “reasonable expenses

incurred in making the motion, including attorney’s fees” after affording the parties an opportunity

to be heard. Fed. R. Civ. P. 37(a)(5)(A). The Supreme Court has specified that the “lodestar”

calculation is the “most useful starting point” for determining the award for attorney's fees. 1

Lodestar is computed by “the number of hours reasonably expended on the litigation multiplied

by a reasonable hourly rate.” 2 The court should exclude all time that is excessive, duplicative, or

inadequately documented. 3 “If more than one attorney is involved, the possibility of duplication

of effort along with the proper utilization of time should be scrutinized.” 4

         The lodestar calculation, “provides an objective basis on which to make an initial estimate

of the value of a lawyer's services.” 5 Once the lodestar has been determined, the district court

must consider the weight and applicability of the twelve factors delineated in Johnson v. Georgia

Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). 6 If the Johnson factors warrant an



1
  Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Jimenez v. Wood Cty., 621 F.3d 372, 379 (5th Cir. 2010) (“The
determination of a fees award is a two-step process. First, the court calculates the ‘lodestar’. . .”).
2
  Hensley, 461 U.S. at 433; Jimenez, 621 F.3d at 379–80 (citations omitted).
3
  Jimenez, 621 F.3d at 379–80; see also Hensley, 461 U.S. at 434 (“Counsel for the prevailing party should make a
good faith effort to exclude from a fee request hours that are excessive, redundant, and otherwise unnecessary . . . .”).
4
  Abrams v. Baylor Coll. of Med., 805 F.2d 528, 535 (5th Cir. 1986) (citation and quotation omitted); accord Phila.
Indem. Ins. Co. v. SSR Hosp., Inc., 459 F. App'x 308, 317 (5th Cir. 2012); Riley v. City of Jackson, 99 F.3d 757, 760
(5th Cir. 1996).
5
  Hensley, 461 U.S. at 433.
6
  See Watkins v. Forcide, 7 F.3d 453, 457 (5th Cir. 1993). The twelve Johnson factors are (1) the time and labor
involved; (2) the novelty and difficulty of the questions; (3) the skill required to perform the legal services properly;
(4) the preclusion of other employment by the attorney due to this case; (5) the customary fee; (6) whether fee is fixed
or contingent; (7) time limitations; (8) the amount involved and results obtained; (9) the experience, reputation and

                                                           2
         Case 2:19-cv-14778-JTM-DPC Document 99 Filed 03/11/21 Page 3 of 5




adjustment, the court may make modifications upward or downward to the lodestar. 7 “The lodestar

may not be adjusted due to a Johnson factor, however, if the creation of the lodestar award already

took that factor into account.” 8 The lodestar is presumed to be a reasonable calculation and should

be modified only in exceptional circumstances. 9

III.      LAW AND ANALYSIS

          The party seeking attorney's fees bears the burden of establishing the reasonableness of the

fees by submitting adequate documentation of the hours reasonably expended and demonstrating

the use of billing judgement. 10 In this case, Plaintiff seeks to recover $1,767.00, supported by

Affidavits identifying 3.8 hours of work performed. ECF Nos. 93-2, at 4. Of the 3.8 hours, .7 of

the time relates to Rule 37 meet and confer efforts and 3.1 hours relate to the Motion to Compel

and related documents. Id. Although Defendant sought to file a Supplemental Memorandum, the

motion was denied. ECF Nos. 52 & 54. Defendant does not seek to recover any of those costs,

nor does Defendant seek to recover any costs associated with this Motion to Set Fees.

          Defendant seeks to recover based on an hourly billing rate of $465. ECF No, 93-2, at 4.

       A. Lodestar Calculation

              1. Reasonable Hourly Rate

          The “appropriate hourly rate . . . is the market rate in the community for this work.” 11 The

rate must be calculated “at the ‘prevailing market rates in the relevant community for similar




ability of counsel; (10) the “undesirability” of the case; (11) the nature and length of the professional relationship with
the client; and (12) awards in similar cases. See Johnson, 488 F.2d at 717.
7
  Watkins, 7 F.3d at 457.
8
  Heidtman v. County of El Paso, 171 F.3d 1038, 1043 (5th Cir. 1999) (citation omitted).
9
  Watkins, 7 F.3d at 457 (citing City of Burlington v. Dague, 505 U.S. 557, 562 (1992)).
10
   Creecy v. Metro. Prop. & Cas. Ins. Co., 548 F. Supp. 2d 279, 286 (E.D. La. 2008) (citing Wegner v. Standard Ins.,
129 F.3d 814, 822 (5th Cir. 1997)); see also Hensley, 461 U.S. at 437 (stating party seeking fee bears burden of
documenting and supporting the reasonableness of all time expenditures for which compensation is sought).
11
   Black v. SettlePou, P.C., 732 F.3d 492, 502 (5th Cir. 2013) (citing Smith & Fuller, P.A. v. Cooper Tire & Rubber
Co., 685 F.3d 486, 490 (5th Cir. 2012)).

                                                            3
       Case 2:19-cv-14778-JTM-DPC Document 99 Filed 03/11/21 Page 4 of 5




services by attorneys of reasonably comparable skills, experience, and reputation.’” 12 Satisfactory

evidence of the reasonableness of the rate necessarily includes an affidavit of the attorney

performing the work and information of rates actually billed and paid in similar lawsuits. 13 If the

hourly rate is not opposed, it is prima facie reasonable. 14 In this case, Plaintiff has not opposed

the motion. Thus, Defendant’s unrefuted evidence as to the rate stands alone. The court, however,

expressly notes that it makes no finding that Defendant’s $465 an hour rate for a 16-year attorney

is a reasonable rate within the community for this type of work.

             2. Hours Reasonably Spent on Litigation

        Work that is legal in nature includes, for example, “factual investigation, including locating

and interviewing witnesses; assistance with depositions, interrogatories and document production;

compilation of statistical and financial data; checking legal citations; and drafting

correspondence.” 15 That work must be distinguished from other activities that are purely clerical

in nature, such as typing, copying, labeling, faxing, mailing, and filing or delivering pleadings. 16

Clerical or secretarial costs, whether performed by an attorney or paralegal, are part of office

overhead and reflected in the billing rates. 17 Thus, when an attorney or paralegal performs a task

that could be handled by clerical staff, the opponent should not be charged their hourly rates. 18




12
   Int'l Transp. Workers Fed'n v. Mi-Das Line, SA, No. 13–00454, 2013 WL 5329873, at *3 (E.D. La. Sept. 20, 2013)
(quoting Blum v. Stenson, 465 U.S. 886, 895 (1984)).
13
   Blum, 465 U.S. at 896 n.11.
14
   La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 328 (5th Cir. 1995); Powell v. Comm’r, 891 F.2d 1167, 1173 (5th
Cir. 1990) (citation omitted).
15
   Missouri v. Jenkins, 491 U.S. 274, 288 n.10 (1989).
16
   See Lalla v. City of New Orleans, 161 F. Supp. 2d 686, 710–11 (E.D. La. 2001); Kuperman v. ICF Int'l, No. 08-
565, 2009 WL 10737138, at *9 (E.D. La. Oct. 13, 2009) (reducing hours billed for time attorney spent copying and
Bates-numbering documents).
17
   Hagan v. MRS Assocs., Inc., No. 99-3749, 2001 WL 531119, at *9 (E.D. La. May 15, 2001) (Africk, Mag. J.)
(reducing hours billed for time attorney sent faxing documents) (citations omitted).
18
   Kuperman, 2009 WL 10737138, at *9 (citation omitted).

                                                        4
        Case 2:19-cv-14778-JTM-DPC Document 99 Filed 03/11/21 Page 5 of 5




         The supporting affidavit reflects that 3.8 hours were incurred incident to the Motion to

Compel. Rule 37(a) only allows a court to award fees and expenses incurred in securing the order

compelling discovery. 19 Defendant has included .7 in pre-motion meet and confer efforts. Further,

it should not have taken even 3 hours to file this simple Motion to Compel involving a total failure

to respond to discovery. Rule 37 limits recoverable hours to those reasonable hours directly

connected to the motion to compel. 20 The court finds, under the facts here, 2 hours is the maximum

reasonable amount of time necessary to secure the order compelling discovery.

      B. Adjusting the Lodestar

         The Court has carefully evaluated the Johnson factors and finds no adjustment of the

lodestar is warranted.

IV.      CONCLUSION

         Accordingly, for the foregoing reasons,

         IT IS ORDERED that Defendant Ciox Health LLC’s Motion to Set Attorneys’ Fees (ECF

No. 93) is GRANTED IN PART AND DENIED IN PART as stated herein. Defendant is awarded

reasonable attorneys’ fees and expenses in the amount of $930.00.

         IT IS FURTHER ORDERED that Plaintiff satisfy the obligation to Defendant no later than

twenty-one (21) days from the issuance of this Order.
                                       10th day of March, 2021.
         New Orleans, Louisiana, this ______

                                                       _______________________________________
                                                              DONNA PHILLIPS CURRAULT
                                                           UNITED STATES MAGISTRATE JUDGE

19
   See Liew v. Breen, 640 F.2d 1046, 1051 (9th Cir. 1981); see also American Hangar, Inc. v. Basic Line, Inc. 105
F.R.D. 173, 175–76 (D. Mass. 1985) (stating that Rule 37(a) only provides for the expenses in bringing the motion,
not for expenses relating to the underlying discovery dispute); see SCM Societa Commerciale S.P.A. v. Indus. &
Commercial Research Corp., 72 F.R.D. 110, 112 (N.D. Tex. 1976) (stating Rule 37(b) provides for a wider range of
sanctions than does Rule 37(a)).
20
   Stagner v. W. Kentucky Navigation, Inc., No. 02-1418, 2004 WL 253453, at *6 (E.D. La. Feb. 10, 2004) (“However,
Rule 37(a) does not contemplate costs incurred by the party in the normal course of litigation, absent a direct relation
to the motion to compel.”).

                                                           5
